                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


RICKY FELTS,

                      Plaintiff,                                 OPINION AND ORDER
       v.
                                                                       17-cv-932-slc
NANCY BERRYHILL,
Acting Commissioner of Social Security,

                      Defendant.



       Plaintiff Ricky Felts is seeking review of a final decision by defendant Nancy Berryhill,

Acting Commissioner of Social Security, denying his claim for disability insurance benefits

(SSDI) and Supplemental Security Income (SSI) under the Social Security Act. 42 U.S.C. §

405(g). Felts contends that the administrative law judge (ALJ) who denied his claim erred in

finding that Felts could perform his past semi-skilled and skilled work. Specifically, Felts argues

that the ALJ ignored a key concentration-related limitation assessed by a consultative examiner,

Dr. Gregory Cowan, to whose opinion the ALJ gave “great weight.” For the reasons explained

below, I am affirming the ALJ’s decision.

       The following facts are drawn from the Administrative Record (AR), filed with the

Commissioner’s answer in this case.




                                             FACTS

I. Background

       Ricky Felts applied for benefits on January 24, 2014, alleging that he had been disabled

since July 12, 2013 as a result of heart disease and problems with his shoulder, leg, hips, and

knees. AR 13, 19. After the local disability agency denied his claim initially and upon
reconsideration, Felts had a hearing on February 21, 2017 before ALJ Karen Sayon. AR 13.

Felts was represented by counsel at the administrative hearing at which Felts and a vocational

expert testified. Id. Felts was 58 years old at his alleged onset date and 62 years old at the time

of the hearing. Id. at 19. According to the vocational expert, Felts had past work experience as

an order clerk (semi-skilled, sedentary work), front desk clerk (semi-skilled, light work), and help

desk representative (skilled, sedentary work that Felts performed at a medium exertional level).

Id. at 23.




II. Medical Evidence

       After Felts was released from jail in July 2013, on May 2, 2014, he sought medical

treatment for a variety of issues, including depression, AR 719.       Felts reported melancholy,

poor energy, low mood, and significant stress with readjusting and re-acclimating to society. Id.

He was diagnosed with depression and prescribed Zoloft, which he took for a few months with

good results. Id. at 722-36. In late August 2014, Felts decided to wean himself off Zoloft

because his living situation, mood, and overall energy level had improved. Id. at 737.

       Critical to Felts’s appeal is the July 10, 2014 consultative examination conducted by

psychologist Dr. Gregory Cowan, who diagnosed Felts with depressive disorder and antisocial

personality traits. AR 515-20. Dr. Cowan noted that Felts reported feeling more depressed after

being released from jail and not finding employment and having an occasional depressed mood,

some crying episodes, poor sleep, low energy, and low self esteem. Id. at 519. With respect to

Felts work capacity, Dr. Cowan wrote that

                       Ricky should be able to understand, remember, and
                       carry out simple instructions. His ability to respond

                                                 2
                      appropriately to supervisors and coworkers is
                      unimpaired. Concentration and attention are
                      unimpaired. Ability to withstand routine work
                      stress and adapt to workplace changes is
                      unimpaired. There are no psychological factors that
                      would significantly interfere with work pace.

               Id. at 520.

       At the reconsideration level of review on April 10, 2015, Dr. Esther Lefevre, a state

agency psychologist, reviewed Felts’s medical record, assessed his medically determinable

impairments and severity (MDI), and completed a psychiatric review technique (PRT). AR 96-

97, 112. Dr. Lefevre concluded that Felts was severely impaired by affective disorder and

personality disorder and had mild limitations in activities of daily living, social functioning and

concentration, persistence, or pace. Id. In a narrative section of the form, Dr. Lefevre wrote that

even though Felts had not alleged a mental health impairment, the medical record showed that

he was suffering from depression, for which he was sent to a consultative examiner for

evaluation. She noted that Felts had seen medical providers since the consultative examination

but had not complained or shown signs of significant depression, anxiety, or agitation. Id. at 97.

       Starting in December 2015 and continuing through 2016, Felts underwent some

counseling for anxiety and a depressed mood, but the case notes do not include any diagnoses

or assessments made by the therapist, and there is no indication that Felts received further

treatment for these conditions. Id. at 904-28.




III. Administrative Decision

       On March 30, 2017, the ALJ issued a decision denying Felts’s application. AR 13-24.

Applying the familiar five-step sequential evaluation process, she determined that Felts was

                                                3
severely impaired by lumbar and cervical degenerative disc disease, lumbar stenosis, osteoarthritis,

a history of coronary artery disease, and obesity. Id. at 16. The ALJ found that Felts’s depressive

disorder did not rise to the level of a severe impairment because it did not cause him more than

minimal work-related limitations, including mild limitations in all four areas of mental

functioning set forth in 20 C.F.R. Pt. 404, Subpt. P, App. 1 (the “paragraph B criteria”). Id. at

17. In reaching her decision, the ALJ stated that she gave great weight to the opinion of Dr.

Cowan because of his knowledge, experience and specialty; his examination of Felts; and his

access to the longitudinal medical record. Id. The ALJ also gave great weight to Dr. Lefevre’s

opinions. Id.

       The ALJ determined that despite Felts’s severe impairments, he retained the RFC to

perform sedentary work limited to occasional overhead reaching bilaterally. AR 18. At step four

of the evaluation process, the ALJ found that Felts’s past work was relevant because he had

performed it at substantial gainful activity levels within the past 15 years and long enough for

him to learn the positions. Relying on the testimony of the vocational expert, the ALJ found that

Felts could perform his past work as an order clerk, both as he performed it and as the job is

normally performed, and as a help desk representative, but only as that job is normally

performed. Id. at 23.




                                            OPINION

       Felts’s sole argument is that the ALJ erred in finding him capable of his past semi-skilled

and skilled work at step 4 of the sequential evaluation process. The determination is significant

because given Felts’s age, a limitation to unskilled work likely would qualify him as disabled under


                                                 4
Medical-Vocational Guidelines. In support of his argument, Felts cites the opinion of Dr.

Cowan, who stated that he “should be able to understand, remember, and carry out simple

instructions.”    Felts points out that under the Social Security rules, a limitation to

understanding, remembering, and carrying out simple instructions means that a claimant is

qualified only for unskilled work.        See SSR 85-15 at *4 (“The basic mental demands of

competitive, remunerative, unskilled work include the abilities (on a sustained basis) to

understand, carry out, and remember simple instructions; to respond appropriately to supervision,

coworkers, and usual work situations; and to deal with changes in a routine work setting.”); Craft

v. Astrue, 539 F.3d 668, 677 (7th Cir. 2008) (“The Social Security Administration has stated that

where the claimant has the ability to understand, carry out, and remember simple instructions;

respond appropriately to supervision, coworkers, and usual work situations; and deal with changes

in a routine work setting, then an RFC of “unskilled” work would be appropriate.”). According

to Felts, the ALJ’s findings that Felts did not have a severe mental impairment and was not

limited to unskilled work are inconsistent with her decision to give great weight to Dr. Crown’s

opinion, which Felts believes limited him at most to unskilled work due to mental health

impairments.1 I disagree.

       As the Commissioner points out, Dr. Cowan did not say that he found Felts capable of

understanding, remembering, and carrying out only simple instructions. Rather, he stated that



        1
         As discussed, Felts’s argument focuses on the ALJ’s step 4 conclusion about limitations he
may or may not have that affect his ability to perform his past work. Although Felts subsequently
seems to raise a step 2 challenge by arguing later in his brief that the ALJ failed to “address the non-
severe mental impairment as required by law,” dkt. 9 at 12, Felts merely cites various cases and does
not explain what he believes the ALJ did wrong in his case or otherwise develop his argument in any
meaningful way. See Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016) (“[P]erfunctory and
undeveloped arguments, and arguments that are unsupported by pertinent authority, are waived.”).

                                                    5
Felts would not have problems with simple instructions and went on to clarify that Felts had no

impairments in concentration, attention, withstanding routine work stress, adapting to workplace

changes, or work pace. Dr. Cowan’s statements were consistent with his examination of Felts,

which revealed that Felts had good long-term memory and concentration and could perform a

three-step command correctly. AR 518. As a result, it was reasonable for the ALJ to interpret

Dr. Cowan’s statement about simple instructions to mean that Felts was not impaired in that

area, rather than assuming that Cowan intended to assess Felts with limitations related to more

complex instructions. In other words, the ALJ did not err in failing to read in limitations not

specifically set forth by Dr. Cowan in his opinion.

       In addition, the ALJ was entitled to rely on the opinion of Dr. Lefevre, who reviewed Dr.

Cowan’s opinion and on Felts’s other medical records to conclude that Felts had no mental

limitations and only mild limitations in the paragraph B criteria.             See 20 C.F.R. §

404.1520a(d)(1) (“If we rate the degrees of your limitation as ‘none’ or ‘mild,’ we will generally

conclude that your impairment(s) is not severe, unless the evidence otherwise indicates that there

is more than a minimal limitation in your ability to do basic work activities.”). Felts emphasizes

the fact that unlike Dr. Cowan, Dr. Lefevre did not examine him. Although a physician’s

personal examination of a claimant is important, it is only one factor. As discussed above, Dr.

Cowan did not necessarily reach a conclusion that is at odds with a finding of no mental

limitations. Additionally, Dr. Lefevre’s findings are supported by the medical record. Although

Felts was prescribed Zoloft for depression in May 2014, he felt much better within a few months

and decided to wean himself off the medication a month after seeing Dr. Cowan. Felts also saw

various medical providers and a therapist after Dr. Cowan’s examination; the progress notes from



                                                6
those sessions do not show that Felts complained about or showed signs of significant depression,

anxiety, or agitation.

       In sum, the medical evidence of record—including Dr. Cowan’s opinion—does not

dictate a finding of any specific mental limitations. Accordingly, I find that the ALJ did not

commit reversible error in concluding that Felts was capable of his past semi-skilled or skilled

work and am affirming her decision.




                                             ORDER

       IT IS ORDERED that the decision of defendant Nancy Berryhill, Acting Commissioner

of Social Security, denying plaintiff Ricky Felts’s application for disability benefits is AFFIRMED.

The clerk of court is directed to enter judgment for defendant and close this case.


       Entered this 11th day of October, 2018.

                                                     BY THE COURT:

                                                     /s/
                                                     _______________________
                                                     STEPHEN L. CROCKER
                                                     Magistrate Judge




                                                 7
